DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments 
Applicant’s arguments and amendments filed on 05/28/2020, with respect to claims 1-4, 6-7, 9-17, 19 and 21-24 have been fully considered. As to the rejection with prior arts, applicant’s arguments are persuasive. Upon further consideration, the currently amended claims raise new issues which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112 (b), examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-4, 6-7, 9-17, 19 and 21-24 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for this examiner’s amendment was given by Attorney Avery Cate on 03/22/2021.

The examiner's amendments are as follows:
(1)    Please amend Claims 1, 11, 15 and 24 as follows:
1.	(Currently Amended) A system, comprising:
	a portable support structure for holding at least one portable container of bulk material at a position proximate a blender inlet, wherein the support structure comprises:
		a frame for receiving and holding the at least one portable container thereon;
		at least one sensor disposed in a position to sense an amount of bulk material in the at least one portable container; and
		a choke-feed outlet coupled to the frame for routing the bulk material from the at least one portable container directly into the blender inlet; 
	a metering mechanism disposed at the blender inlet; and
	a controller in communication with the at least one sensor programmed to determine [[an]] the amount of bulk material contained within the at least one portable container and a rate of bulk material being routed into the blender inlet and through the 

11.	(Currently Amended) A method, comprising:
	receiving one or more portable containers of bulk material onto a frame of a portable support structure disposed proximate a blender inlet;
	choke-feeding bulk material from the one or more portable containers into the blender inlet;
	metering bulk material with a metering mechanism disposed at the blender inlet;
	sensing an amount of bulk material in the one or more portable containers received on the frame of the portable support structure using at least one sensor on the portable support structure;
	determining, via a controller in communication with the at least one sensor, a rate of bulk material being choke-fed into the blender inlet based on the amount of bulk material sensed in the one of more portable containers as a function of time; and
	calibrating the metering mechanism via the controller based at least in part on the rate of bulk material determined to be choke-fed into the blender inlet based at least in part on a measurement from the at least one sensor, wherein the controller is programmed to calculate a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.



24.	(Currently Amended)  A method, comprising:
	receiving and holding one or more portable containers of bulk material onto a frame of a portable support structure disposed proximate a blender inlet, wherein the portable support structure comprises at least one sensor disposed in a position to sense an amount of bulk material in the one or more portable containers;
	routing bulk material from the one or more portable containers directly into the blender inlet via a choke-feed outlet;
	metering bulk material with a metering mechanism disposed at the blender inlet;
	determining, via a controller in communication with the at least one sensor, [[an]] the amount of bulk material contained within the one or more portable containers and a rate of bulk material being routed into the blender inlet and through the metering mechanism; and
	calculating, via the controller, a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor. 

Allowable Subject Matter
Claims 1-4, 6-7, 9-17, 19 and 21-24 are allowed. 

The following is an examiner’s statement of reasons for allowance: 


With regard to Claim 11, the prior arts of the record do not teach or fairly suggest a method comprising, in combination with the other recited steps, determining, via a controller in communication with the at least one sensor, a rate of bulk material being choke-fed into the blender inlet based on the amount of bulk material sensed in the one of more portable containers as a function of time; and calibrating the metering mechanism via the controller based at least in part on the rate of bulk material determined to be choke-fed into the blender inlet based at least in part on a measurement from the at least one sensor, wherein the controller is programmed to calculate a calibration factor for the metering mechanism based at least in part on a measurement from the at least one sensor.

With regard to Claim 24, the prior arts of the record do not teach or fairly suggest a method comprising, in combination with the other recited steps, determining, via a controller in communication with the at least one sensor, the amount of bulk material contained within the one or more portable containers and a rate of bulk material being routed into the blender inlet and 

Claims 2-4, 6-7, 9-10, 12-17, 19 and 21-23 are allowed by virtue of their dependence from Claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/SUMAN K NATH/Primary Examiner, Art Unit 2861